Citation Nr: 0708361	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-01 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of dental 
trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for bilateral 
hearing loss and dental trauma.

The veteran originally sought service connection for dental 
trauma in 1971.  In July 1971, VA denied the claim but did 
not notify the veteran of the rating decision.  In January, 
2003, the veteran again sought service connection for dental 
trauma but the RO considered the July 1971 rating decision to 
be final.  However, since the RO failed to notify the veteran 
of the disposition of his case, the Board considers his claim 
to be a timely appeal.  See 38 U.S.C.A. § 5104(a) (Secretary 
must provide each claimant timely notice of any VA 
adjudication accompanied by an explanation of the procedure 
for appeal).  

In Hauck v. Brown, 6 Vet. App. 518 (1994) (per curiam order), 
the Court held that where an appellant "never received 
notification of any denial . . ., the one-year period within 
which to file an NOD . . ., did not begin to run."  See 
38 U.S.C.A. § 7105(b)(1); Rowell v. Principi, 4 Vet. App. 9, 
15 (1993); cf. Ashely v. Derwinski, 2 Vet App. 307, 311 
(1992) (since BVA did not mail the decision in accordance 
with the provisions of 38 U.S.C.A. § 7104(e), the 120-day 
period within which to appeal to this Court did not commence 
to run).  Thus, where VA has failed to procedurally comply 
with statutorily mandated requirements, a claim is not final.


FINDINGS OF FACT

1.  The veteran had no current bilateral hearing loss 
disability for VA purposes.  

2.  The veteran does not have a dental condition as a result 
of in-service trauma.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.385 (2006). 

2.  Residuals of dental trauma, for purposes of both 
compensation and VA outpatient dental treatment, were neither 
incurred in nor aggravated by service.  38 U.S.C.A. §§ 1131, 
1712 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.381, 4.150, 
17.161 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Hearing Loss

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With regard to the first element of a current disability for 
hearing loss, VA considers impaired hearing to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz is 40 decibels 
or greater; or when the auditory threshold for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2006).

Even though disabling hearing loss may not be demonstrated at 
the time of separation from service, a veteran may 
nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is related to service.  Hensley v. Brown, 
5 Vet. App. 155 (1993).  The threshold for normal hearing is 
from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Id. (citing Current 
Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. 
eds., at 110-11 (1988)).  Cf. 38 C.F.R. § 3.385.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for bilateral 
hearing loss.  The veteran's service medical records note 
that whisper voice testing demonstrated 15/15 in both ears at 
his pre-induction examination in September 1955 and at his 
separation examination in October 1957, providing evidence 
against this claim.  In addition, they make no reference to 
any complaints, diagnosis or treatment for hearing loss or an 
injury related to his ears.  Hence, the veteran's service 
medical records provide highly probative evidence against his 
claim.

The veteran now claims that current audiometric testing shows 
that he has bilateral hearing loss as a result of noise 
exposure in service.  VAMC outpatient reports from July 2001 
to August 2003 note the veteran's complaints of bilateral 
hearing loss but provide no competent medical evidence of an 
injury or a diagnosis for VA purposes.  In this regard, VAMC 
reports show a "provisional diagnosis" for bilateral 
hearing loss in July 2001.  However, the outpatient treatment 
reports are unclear as to whether the physician believes he 
has a hearing loss disability or was merely recording 
reported history from the veteran because no audiometric 
testing was done to substantiate his claim.  Since there is 
no evidence that the veteran has bilateral hearing loss, VA 
must deny the claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).

Even assuming that the audiometric testing found bilateral 
hearing loss, it has no nexus to service.  The Board also 
places significant probative value on the fact that hearing 
loss was first "provisionally" identified in 2001, 
approximately 44 years after the veteran's separation from 
active duty.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

The veteran claims that VA provides a presumption of hearing 
loss on the basis of his military occupational specialty.  
However, as a light vehicle driver, the veteran is not 
afforded a presumption of noise exposure in service.  In any 
event, even if the Board were to assume noise exposure in 
service, there is nothing to associate the noise exposure in 
the 1950's to a current disorder nearly 50 years later. 

Indeed, the only evidence in support of the veteran's claim 
involves his own lay statements.  However, where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu 2 Vet. App. at 494-95.  Since the record does not 
show that the veteran possesses the medical training and 
expertise necessary to render an opinion as to the cause or 
etiology of a hearing loss disability, his lay statements 
cannot serve as a basis upon which to grant his claim.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, because the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b).  Accordingly, VA 
must deny the appeal.

II.  Dental Trauma

The record shows that the veteran had nine teeth extracted 
during service but claims only three were due to dental 
trauma.  He is now seeking compensation as well as outpatient 
dental treatment for those three teeth.  

Since the veteran did not experience dental trauma in service 
and did not file a timely claim for one-time corrective 
dental treatment, VA must deny service connection and 
outpatient dental treatment.

To establish service connection for a claimed disability, the 
facts, as shown by evidence, must demonstrate that a 
particular disease or injury resulting in a currently 
demonstrated chronic disability was incurred in or aggravated 
by service.  38 U.S.C.A. § 1131.  As to each noncompensable 
service-connected dental condition, a determination will be 
made as to whether it was due to combat wounds or other 
service trauma.  38 C.F.R. § 3.381(b).  The significance of 
finding that a dental condition is due to service trauma is 
that a veteran will be eligible for VA outpatient dental 
treatment, without being subject to the usual restrictions of 
a timely application and one-time treatment.  38 C.F.R. 
§ 17.161(c) (2006).

VA may provide compensation benefits to a veteran whose teeth 
have been extracted in service.  Compensation is only 
available for certain types of dental and oral conditions 
listed under 38 C.F.R. § 4.150, such as impairment of the 
mandible, loss of a portion of the ramus, and loss of a 
portion of the maxilla.  Compensation for loss of teeth is 
available only for loss of body substance of the maxilla or 
mandible.  Otherwise, VA may grant service connection for 
dental conditions including treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease, for the sole purposes of receiving VA 
outpatient dental services and treatment, if certain criteria 
are met. 38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.

In this case, the veteran does not meet the criteria for 
compensation based upon his dental history and service 
medical records which do not show any of the compensable 
elements being met.  The veteran indicated that he sought 
dental treatment when a barracks bag with an entrenching tool 
(shovel) knocked out three of his teeth in service.  However, 
the veteran's service medical records make no reference to 
any dental trauma or to any impairment of the mandible, loss 
of a portion of the ramus, or loss of a portion of the 
maxilla.  Hence, his service medical records provide evidence 
against this claim.

In light of these findings, the veteran is not entitled to 
compensation for extracted teeth as replaceable missing teeth 
are not disabling conditions and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment if 
certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 
3.381, 17.161.  As the veteran does not have one of the 
dental disorders listed under 38 C.F.R. § 4.150, there is no 
basis for an award of compensation based on the veteran's 
loss of teeth.

The Board also finds that criteria for eligibility to receive 
VA outpatient dental treatment have not been met.  Generally, 
a veteran is entitled to VA outpatient dental treatment if he 
qualifies under one of the categories outlined in 38 U.S.C.A.  
§ 1712 and 38 C.F.R. § 17.161.

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case, the record shows that the 
veteran does not have an adjudicated service-connected 
compensable dental condition, nor has he alleged that his 
dental condition would warrant a compensable rating under the 
rating schedule.  See, e.g., 38 C.F.R. § 4.150 (2006).

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  In this case, the veteran was discharged from 
service in 1957 but did not file a claim for dental treatment 
until 1971.  Thus, his application is clearly untimely under 
the aforementioned eligibility category.

The Board notes that 38 U.S.C.A. § 1712(b)(2) provides that a 
veteran who is to be released from service shall be given a 
written explanation of the eligibility requirements for VA 
outpatient dental treatment.  The explanation shall be signed 
by the service member, or shall include a certification that 
the member refused to sign.   The Court has held that, if 
there is no certification of record, the time limit is not 
considered to have begun.   See Mays v. Brown, 5 Vet. App. 
302, 306 (1993). However, 38 U.S.C.A § 1712(a)(2) became 
effective in 1981 and was held to be inapplicable to veterans 
who were released from active duty prior to this time.  See 
Woodson v. Brown, 8 Vet. App. 352 (1995).  Accordingly, the 
holding in Mays is not applicable in the veteran's case.

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma will be eligible for 
VA dental care on a Class II (a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service. VAOPGCPREC 5- 
97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 
3.306(b)(1) (2006).  

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712 (West Supp. 2005); 38 
C.F.R. § 17.161 (2006).  

In this case, the record contains no evidence that the 
veteran currently has a dental condition that resulted from 
combat wounds or other service trauma.  This evidence 
includes the veteran's service medical records and the Board 
notes, a lack of post-service medical records, none of which 
show any evidence of dental trauma or a nexus to service.  
Thus, the Board must find that the veteran is not eligible 
for VA dental care on a Class II (a) basis.

Other categories of eligibility, Class II (b) or (c) 
eligibility extends to veterans having a service-connected 
noncompensable dental condition or disability and those who 
were detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e). Other categories of eligibility under 38 
U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161 include Class III 
eligibility, which extends to those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i). 
Again, however, neither the contentions of the veteran nor 
the evidence of record contains any indication that this 
eligibility category is applicable.

The Board thus concludes that the only class of veterans 
seeking service connection for purposes of VA dental 
treatment that is arguably applicable to the veteran is Class 
II, those having a service-connected non-compensable dental 
condition or disability shown to have been in existence at 
the time of discharge or release from active service, which 
took place before October 1, 1981.  However, persons 
qualifying under Class II must make application for treatment 
within one year of discharge.  The veteran did not do so.  
Accordingly, VA must deny service connection as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters from the RO dated in October 
2002 and November 2005 (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claim; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

These letters also comply with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Board notes that the July 2003 and December 2004 letters 
comply with the first three elements, while the July 2006 
letter complies with the last two elements.  Id. 

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board notes that no medical 
examination has been conducted or medical opinion obtained 
with respect to the veteran's claim for bilateral hearing 
loss.  However, the Board finds that the evidence, which 
reveals that the veteran did not have this disability during 
service and does not reflect competent evidence showing a 
nexus between service and the disorder at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As service and post-service medical records 
provide no basis to grant this claim, and in fact provide 
evidence against this claim, the Board finds no basis for a 
VA examination or medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case. 

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred or more precisely what did 
not occur, during service.  In the absence of evidence of an 
in-service disease or injury, referral of this case to obtain 
an examination and/or an opinion as to the etiology of the 
veteran's bilateral hearing loss would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provides a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's assertions regarding what 
occurred in service.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant that have been previously rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2005). 
Hence, the requirements of the VCAA have been met.

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for residuals of dental 
trauma is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


